DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
In response to Applicant’s arguments about the drawing objections. Examiner respectfully disagrees. Examiner clarifies that The drawings are objected to under 37 CFR 1.83(a) because figure 1 fails to have proper labels for all the rectangular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.

In response to Applicant’s arguments that Alwin in view of Benning does not disclose a receiving system external of the probe. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Alwin in view of Benning clearly teaches the same concept as presented by the Applicant in his claims. The Examiner stated in his previous rejection dated 05/12/2022 that Alwin discloses the flight control systems and/or displays 38 is technically equivalent to a receiving system, that is external to the probes 14, 16, 18 and 20, wherein each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections (Alwin col 6 ln 3-6).

In response to Applicant’s arguments that Alwin in view of Benning does not disclose generating a digital signal representative of the at least one air data parameter with at least one of the plurality of air data components. Examiner respectfully disagrees. Alwin discloses each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections (Alwin col 6 ln 3-6), wherein the outputs from electronic MFPs are digital electrical signals representing pressures derived from sampling the pressure readings from internal pressure sensors. The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized (col 4 ln 21-27).
Therefore, Examiner maintains his rejection.

 Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 1 fails to have proper labels for all the rectangular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the probe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the digital connections" in lines 1-2. It is unclear and indefinite about which digital connections are referring to? Is it a plural of the respective digital connection between the receiving system and the data components? Are there new digital connections?
Claim 12 recites the limitation "the air data component" in line 4. It is unclear and indefinite about which air data component is referring to? Is it part of the plurality of air data components? Is it a new air data component?
Claim 13 recites the limitation "the air data component" in lines 1-2. It is unclear and indefinite about which air data component is referring to? Is it part of the plurality of air data components? Is it a new air data component?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-4, 6, 9-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alwin et al. (US6668640B1) hereafter Alwin, in view of Benning et al. (US2017/0370960A1) hereafter Benning.
Regarding claim 1, Alwin discloses an air data system with a digital interface, the system comprising: 
A plurality of air data component (fig 2A:14, 16, 18, 20, col 4 ln 54-67: in FIG. 2, features 14A, 16A, 18A and 20A are vanes, cones or other types of sensing devices. MFP 150 includes a vane 152 which rotates to provide an indication of AOA. Located on vane 152 are one or more pressure sensing ports 154, such as a pitot pressure sensing port, for providing additional pressure measurements.); 
a receiving system external of the probe (fig 2A:38; col 4 ln 21-27, col 6 ln 3-6: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections.); and 
a respective digital connection (fig 2A:32, col 4 ln 21-27, col 6 ln 3-6: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections. The outputs from electronic MFPs are digital electrical signals representing pressures derived from sampling the pressure readings from internal pressure sensors. The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized.) between the receiving system and each of the plurality of air data component (fig 2A:32, col 4 ln 21-27, col 6 ln 3-6; Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections. The outputs from electronic MFPs are digital electrical signals representing pressures derived from sampling the pressure readings from internal pressure sensors. The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized.).
Alwin does not explicitly disclose the system comprising: the receiving system is configured and adapted to process at least one air data parameter to generate at least one air data characteristic.
Benning discloses the system comprising: the receiving system is configured and adapted to process at least one air data parameter to generate at least one air data characteristic (fig 1B:32; par[0027]: Air data computer 32 includes icing condition monitor 46. Icing condition monitor 46 evaluates probe head self-compensating heater 28 and strut self-compensating heater 30 consumption data (e.g., electrical current draw, voltage, and/or power consumption data) against aircraft flight condition data to detect an icing condition whenever the self-compensating heaters draw more current or power than would be expected in dry flight conditions. Aircraft flight condition data can include, but is not limited to, air data parameters (e.g., temperature, pitot pressure, and static pressure) and air data outputs (e.g., calibrated airspeed, true airspeed, Mach number, angle of attack, vertical speed, angle of sideslip, total temperature, and static temperature). The expected current draw through a self-compensating heater is a function of aircraft flight condition data. A signal and/or indication that an icing condition has been detected by icing condition monitor 46 can be communicated (e.g., output) by communication device(s) 48.).
One of ordinary skill in the art would be aware of both the Alwin and the Benning references since both pertain to the field of aviation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air data system of Alwin to implement the data characteristic’s feature of pressure sealing as disclosed by Benning to gain the functionality of being able to detect icing conditions and discern between ice crystal and liquid water icing conditions, and implementing the techniques of this disclosure can add functionality to existing air data probes so that an entirely separate icing conditions detector probe is not necessary, thereby saving costs.

Regarding claim 2, Alwin in view of Benning discloses the air data system as recited in claim 1, wherein each air data component includes an integrated receiving portion (Alwin fig 4:38-1/38-2, col 4 ln 21-27, col 6 ln 22-28: An electronic multi-function probe or MFP is defined as a probe in which a computer is integrally attached as a processor to the probe) and transducer (Alwin fig 4:44/46; col 4 ln 21-27, col 6 ln 33-41: The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized. The electronic MFP 14 includes a heater element 40 used for de-icing the probe).

Regarding claim 3, Alwin in view of Benning discloses the air data system as recited in claim 1, wherein the receiving system is a centralized avionics computer (Alwin fig 2A:38, col 6 ln 3-6: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections). 

Regarding claim 4, Alwin in view of Benning discloses the air data system as recited in claim 1, wherein at least one digital connections is at least one of a wired digital connection between the receiving system and at least one of the plurality of air data components or a wireless digital connection between the receiving system and at least one of the plurality of air data components (Alwin fig 2A:32, col 6 ln 3-6: wired electrical data bus 32. col 4 ln 16-27: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections. The outputs from electronic MFPs are digital electrical signals representing pressures derived from sampling the pressure readings from internal pressure sensors. The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized).

Regarding claim 6, Alwin in view of Benning discloses the air data system as recited in claim 1, wherein the plurality of air data components (Alwin fig 2A:14, 16, 18 & 20; col 4 ln 51-67), wherein the plurality of air data components includes at least one of a Pitot probe, a static port, a total-air-temperature (TAT) probe , an angle-of-sideslip (AOS) sensor, or an angle-of-attack (AOA) sensor (Alwin fig 2B:156, col 4 ln 61-64, col 6 ln 42-45: TAT, AOS and AOA). 

Regarding claim 9, Alwin discloses a method for transmitting data in an air data system with a digital interface, the method comprising: 
measuring at least one air data parameter with a plurality of air data components (fig 2A:14, 16, 18, 20: col 4 ln 16-27: in FIG. 2, features 14A, 16A, 18A and 20A are vanes, cones or other types of sensing devices. MFP 150 includes a vane 152 which rotates to provide an indication of AOA. Located on vane 152 are one or more pressure sensing ports 154, such as a pitot pressure sensing port, for providing additional pressure measurements.); 
generating a digital signal representative of the at least one air data parameter with the at least one of the plurality of air data components (col 4 ln 16-27: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections. The outputs from electronic MFPs are digital electrical signals representing pressures derived from sampling the pressure readings from internal pressure sensors. The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized); 
sending the digital signal to a receiving system external to the air data components (fig 2A:38, col 6 ln 3-6: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections).
Alwin does not explicitly disclose a method for transmitting data in an air data system with a digital interface, the method comprising: processing the at least one air data parameter with the receiving system.
Benning discloses a method for transmitting data in an air data system with a digital interface, the method comprising: processing the at least one air data parameter with the receiving system (fig 1B:32, par[0027], [0029]: Air data computer 32 also receives aircraft flight condition data over an aircraft data bus via communication device(s) 48 or computes aircraft flight condition data from measured or received values using processor(s) 42).
One of ordinary skill in the art would be aware of both the Alwin and the Benning references since both pertain to the field of aviation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air data system of Alwin to implement the data characteristic’s feature of pressure sealing as disclosed by Benning to gain the functionality of being able to detect icing conditions and discern between ice crystal and liquid water icing conditions, and implementing the techniques of this disclosure can add functionality to existing air data probes so that an entirely separate icing conditions detector probe is not necessary, thereby saving costs.

Regarding claim 10, Alwin in view of Benning discloses the method of Claim 9, wherein processing the at least one air data parameter includes generating at least one air data characteristic (Benning par[0029]: Air data computer 32 also receives aircraft flight condition data over an aircraft data bus via communication device(s) 48 or computes aircraft flight condition data from measured or received values using processor(s) 42. Icing condition monitor 46 receives aircraft flight condition data and determines one or more of the expected current draw and/or power consumption parameters for both probe head self-compensating heater 28 and strut self-compensating heater 30 from the aircraft flight condition data). 

Regarding claim 11, Alwin in view of Benning discloses the method of Claim 9, wherein sending the digital signal to the receiving system includes sending the digital signal over at least one digital connection between the receiving system and at least one of the plurality of air data components (Alwin fig 2A:32, col 6 ln 3-6: wired electrical data bus 32; col 4 ln 16-27: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections. The outputs from electronic MFPs are digital electrical signals representing pressures derived from sampling the pressure readings from internal pressure sensors. The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized).

Regarding claim 12, Alwin in view of Benning discloses the method of Claim 11, wherein the at least one digital connection is at least one of a wired digital connection between the receiving system and the plurality of air data components or a wireless digital connection between the receiving system and the air data component (Alwin fig 2A:32, col 6 ln 3-6: wired electrical data bus 32. col 4 ln 16-27: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections. The outputs from electronic MFPs are digital electrical signals representing pressures derived from sampling the pressure readings from internal pressure sensors. The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized).

Regarding claim 13, Alwin in view of Benning discloses the method of Claim 9, wherein measuring the at least one air data parameter includes measuring the at least one air data parameter with an integrated receiving portion of at least one of the plurality of air data components (Alwin fig 4:38-1/38-2, col 4 ln 21-27, col 6 ln 22-28. An electronic multi-function probe or MFP is defined as a probe in which a computer is integrally attached as a processor to the probe).

Regarding claim 14, Alwin in view of Benning discloses the method of Claim 9, further comprising at least one of monitoring or controlling a respective heating element of at least one of the plurality of air data components (Alwin fig 4:40, col 6 ln 29-30) with at least one of a transducer or the receiving system (Alwin col 6 ln 29-47, col 4 ln 21-27, col 6 ln 33-41: The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized. The electronic MFP 14 includes a heater element 40 used for de-icing the probe).

Regarding claim 17, Alwin in view of Benning discloses the method of Claim 9, wherein generating the digital signal includes generating the digital signal with a transducer of the air data component (Alwin fig 2A:32, col 6 ln 3-6, col 4 ln 16-27; col 4 ln 21-27, col 6 ln 33-41: The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized. The electronic MFP 14 includes a heater element 40 used for de-icing the probe).

Regarding claim 18, Alwin in view of Benning discloses the method of Claim 9, wherein the at least one air data component is a plurality of air data components (fig 2A:14, 16, 18 & 20; col 4 ln 51-67), wherein each of the plurality of air data components is digitally connected to the receiving system with a respective digital connection (Alwin fig 2A:32, col 6 ln 3-6: wired electrical data bus 32. col 4 ln 16-27: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections. The outputs from electronic MFPs are digital electrical signals representing pressures derived from sampling the pressure readings from internal pressure sensors. The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized).

Regarding claim 19, Alwin in view of Benning discloses the method of Claim 9, wherein the at least one air data component is a plurality of air data components (Alwin fig 2A:14, 16, 18 & 20; col 4 ln 51-67), wherein the plurality of air data components includes at least one of a Pitot probe, a static port, a total-air-temperature (TAT) probe, an angle-of-sideslip (AOS) sensor, or an angle-of-attack (AOA) sensor (Alwin fig 2B:156, col 4 ln 61-64, col 6 ln 42-45: TAT, AOS and AOA).

Regarding claim 20, Alwin in view of Benning discloses the method of Claim 9, wherein the at least one air data component includes multiple sets of air data components (Alwin fig 2A:14, 16, 18 & 20; col 4 ln 51-67), wherein each of the sets of air data components is digitally  connected to a respective receiving system (Alwin col 4 ln 16-27; col 4 ln 16-27: Each of these two-probe systems can be electrically connected to flight control systems and/or display systems (designated generally at 38) by data bus 32 or other electrical connections. The outputs from electronic MFPs are digital electrical signals representing pressures derived from sampling the pressure readings from internal pressure sensors. The internal pressure sensors of an electronic MFP can be either differential sensors or absolute sensors that receive the pressure signals and convert them into electrical signals that are then digitized).

2.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alwin in view of Benning, and further in view of Selvig et al. (US2007/0130096A1) hereafter Selvig.
Regarding claim 7, Alwin in view of Benning discloses the air data system as recited in claim 1, wherein the plurality of air data components includes multiple sets of air data components (Alwin fig 2A:14, 16, 18 & 20; col 4 ln 51-67). 
Alwin in view of Benning does not explicitly disclose the air data system wherein the receiving system is one of a plurality of receiving systems, wherein each of the sets of air data components is digitally connected to a respective one of the receiving systems.
Selvig discloses the air data system wherein the receiving system is one of a plurality of receiving systems, wherein each of the sets of air data components is digitally connected to a respective one of the receiving systems (fig 3:311-316; par[0019]: The nodes h1-h6 are technically equivalent to a plurality of receiving systems).
One of ordinary skill in the art would be aware of the Alwin, Benning and Selvig references since all pertain to the field of aviation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air data system of Alwin to implement the specific connection feature as disclosed by Selvig to gain the functionality for detecting a fault in a sensor for an air data system which uses artificial intelligence to generate air data parameters as a function of measured values such as static pressures.

3.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alwin in view of Benning, and further in view of Wigen (US2011/0106475A1) hereafter Wigen.
Regarding claim 8, Alwin in view of Benning discloses the air data system as recited in claim 1, wherein each of the plurality of air data components includes a respective heating element (Alwin fig 4:40, col 6 ln 29-30).
Alwin in view of Benning does not explicitly disclose the air data system wherein the heating element is operatively connected to at least one of a transducer or the receiving system for at least one of status monitoring or control inputs.
	Wigen discloses the air data system wherein the heating element (fig 2:185& 190, par[0017]) is operatively connected to at least one of a transducer or the receiving system for at least one of status monitoring or control inputs (fig 2:190, par[0017], [0018]).
One of ordinary skill in the art would be aware of the Alwin, Benning and Wigen references since all pertain to the field of aviation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air data system of Alwin to implement the heating feature as disclosed by Wigen to gain the functionality for reducing de-icing heater error (DHE) in total air temperature (TAT) probes and providing accurate measurement of outside air temperature (OAT) for inputs to the air data computer, engine thrust management computer, and other airborne systems.

4.	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alwin in view of Benning, and further in view of Bharadwaj et al. (US2019/0279443A1) hereafter Bharadwaj.
Regarding claim 15, Alwin in view of Benning does not explicitly disclose the method wherein measuring the at least one air data parameter includes measuring an air data parameter linked to prognostics for the at least one air data component.
Bharadwaj discloses the method wherein measuring the at least one air data parameter includes measuring an air data parameter linked to prognostics for the at least one air data component (fig 2A:204, par[0028]: The example prognostic system module 204 includes a collection of prognostic modules 214 that operate on collected aircraft health data 201).
One of ordinary skill in the art would be aware of the Alwin, Benning and Bharadwaj references since all pertain to the field of aviation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air data system of Alwin to implement the prognostics feature as disclosed by Bharadwaj to gain the functionality of estimating component health status information for the plurality of aircraft components using a plurality of prognostic modules wherein each prognostic module is configured to generate health status information for at least one of the aircraft components, that provides an indication of the estimated current health of the component, and an indication of the estimated health of the component in one or more future time horizons.

Regarding claim 16, Alwin in view of Benning and Bharadwaj discloses the method of Claim 15, wherein processing the at least one air data parameter includes processing the air data parameter linked to prognostics to determine a health status for the at least one air data component (Bharadwaj fig 2A:204, par[0028]: Each prognostic module 214 is configured to implement one or more algorithms to analyze some or all of the health data 201 to estimate the current health state of various aircraft components and in some cases to additionally predict the future health state of various components ).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685